****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                         IN RE XAVIER H.*
                               (AC 43770)
                               (AC 43774)
               Bright, C. J., and Prescott and Alexander, Js.

                                   Syllabus

The respondent parents filed separate appeals to this court from the judg-
    ment of the trial court terminating their parental rights with respect to
    their minor child, who had previously been adjudicated neglected. The
    respondents claimed, inter alia, that the trial court improperly concluded
    that they had failed to achieve the requisite degree of personal rehabilita-
    tion as would encourage the belief that within a reasonable time they
    could assume responsible positions in the child’s life as required by the
    applicable statute (§ 17a-112). Held:
1. The respondent father’s claim that the trial court made clearly erroneous
    subordinate factual findings and applied those findings in reaching its
    decision that there was sufficient evidence to terminate the father’s
    parental rights was unavailing; contrary to the father’s claim that the
    evidence demonstrated that he complied with each of the specific steps
    ordered by the court, there was ample evidence in the record that
    the Department of Children and Families was unsuccessful in offering
    therapy service providers to the father because the father rejected those
    providers and, instead, chose his own providers and lied to his chosen
    providers, which made his therapy unsuccessful, the father admittedly
    did not participate in mediation or couples counseling and was untruthful
    about his continuing relationship with the respondent mother, and,
    although the court’s factual finding that the father was in the courtroom
    and had seen a video that showed him entering the mother’s apartment
    at 1:55 a.m. prior to his testimony that he had arrived at the apartment
    at 5:15 a.m., was in error, such error was harmless because it did not
    undermine the court’s principal finding that the father lied to the court
    about his time of arrival at the apartment.
2. The respondents could not prevail on their claims that the trial court
    failed to employ the proper standard in assessing whether, pursuant to
    § 17a-112 (j) (3), the respondents had each failed to achieve a sufficient
    degree of personal rehabilitation as would encourage the belief that
    within a reasonable time they could assume a responsible position in
    the child’s life: although the court did not employ the precise statutory
    language, it correctly set forth the legal standard at the beginning of its
    analysis and found by clear and convincing evidence that the department
    provided reasonable efforts for reunification of the child with the respon-
    dents but that the respondents did not achieve the required level of
    rehabilitation, the court having found that the father had made no prog-
    ress on the key issue on which the court relied for termination, domestic
    violence in the relationship between the father and the mother, and
    concluded that he failed to understand and to address this issue, and
    lied to the department, his therapist and the court about the status of
    his relationship with the mother; moreover, the trial court found that
    the mother had consistently shown resistance to participating in any
    domestic violence counseling program, and, despite the violence in the
    relationship, continued a relationship with the father and continued to
    lie about it, she had not gained an understanding of the deleterious
    effects of such violence and lacked the ability to care for the needs of
    the child as those needs relate to the issues surrounding domestic vio-
    lence, she repeatedly undermined the child’s relationship with the foster
    mother, she abused medications and she self-discharged from an inten-
    sive inpatient care program.
3. The respondent father could not prevail on his claim that the trial court
    failed to apply in a proper manner the factors set forth in § 17a-112 (k)
    when conducting its analysis of whether termination was in the child’s
    best interest: the court listed and made written findings on each of the
    seven factors set forth in § 17a-112 (k) and found that the father had
    not fulfilled his obligation under the terms of the court-ordered specific
    steps; moreover, any lack of clarity on the specific statutory factor
    directing the court to consider the child’s emotional ties was harmless
    because, when the court’s memorandum of decision was read as a whole,
    this court concluded that, although the court did not explicitly address
    the child’s emotional ties to the father, it discussed their relationship,
    as well as the child’s bond with his foster family, and found that the
    child, only three years, ten months old, had been out of his parents’
    care for more than thirty-four months, and, even if the child had strong
    emotional ties to the father, the court’s determination that termination
    of the father’s parental rights was in the child’s best interest was factually
    supported and legally sound.
4. The respondent mother could not prevail on her claim that the trial court
    failed to employ the proper standard in assessing whether she had failed
    to rehabilitate; although the court did not employ precise statutory
    language, it correctly set forth the legal standard at the beginning of its
    analysis and found by clear and convincing evidence that the department
    provided reasonable efforts for reunification of the child with the mother
    and set forth sufficient factual and legal findings to meet the statutory
    standard for the adjudicatory requirements of § 17a-112 (j) (3) (B) (i).
5. The trial court’s written findings and conclusions that the minor child’s
    best interest would be served by granting the petition to terminate the
    respondent mother’s parental rights sufficiently complied with § 17a-
    112 (k) and, accordingly, the court’s ultimate conclusion that it was in
    the child’s best interest to terminate the mother’s parental rights was
    factually supported and legally sound: the court listed and made written
    findings on each of the seven factors set forth in § 17a-112 (k) and found
    that the mother had not fulfilled her obligation under the terms of the
    court-ordered specific steps; moreover, any ambiguity in the court’s
    findings concerning the child’s emotional ties with the mother did not
    undermine the court’s determination that termination of the mother’s
    parental rights was in the child’s best interest, as there was evidence
    that the court considered the mother’s relationship with the child and
    the dangers presented by it, and that the child had developed significant
    emotional ties with his foster family; furthermore, the court made suffi-
    cient findings addressing the mother’s efforts to adjust her circum-
    stances, as the court considered evidence that the mother resisted partic-
    ipation in domestic violence counseling, repeatedly undermined the
    child’s relationship with his foster mother, repeatedly sought modifica-
    tions of protective orders for herself issued against the father on the
    father’s behalf, lied about her ongoing relationship with the father and
    failed to make meaningful changes in her life.
       Argued September 8—officially released October 22, 2020**

                              Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of New London, Juvenile
Matters at Waterford, and tried to the court, Hon.
Michael A. Mack, judge trial referee; judgment terminat-
ing the respondents’ parental rights, from which the
respondents filed separate appeals to this court.
Affirmed.
  Joseph Jaumann, assigned counsel, for the appellant
in Docket No. AC 43770 (respondent father).
  Mildred Doody, assistant public defender, for the
appellant in Docket No. AC 43774 (respondent mother).
   Sara Nadim, assistant attorney general, with whom,
on the brief, were William Tong, attorney general, and
Benjamin Zivyon, assistant attorney general, for the
appellee in Docket Nos. AC 43770 and AC 43774 (peti-
tioner).
   Don M. Hodgdon, for the minor child in Docket Nos.
AC 43770 and AC 43774.
                          Opinion

   BRIGHT, C. J. In Docket No. AC 43770, the respon-
dent father appeals from the judgment of the trial court
terminating his parental rights as to his son, Xavier H.
He claims that the trial court (1) made clearly erroneous
factual findings, (2) failed to employ the proper stan-
dard in assessing whether, pursuant to General Statutes
§ 17a-112 (j) (3), he failed to rehabilitate to such a
degree as to reasonably encourage a belief that he could
assume a responsible position in Xavier’s life, and (3)
failed to apply in a proper manner the statutory factors
set forth in § 17a-112 (k) when conducting its analysis
of whether termination was in Xavier’s best interest.
  In Docket No. AC 43774, the respondent mother
appeals from the judgment of the trial court terminating
her parental rights as to her son, Xavier H. The respon-
dent mother claims that the trial court (1) failed to
employ the proper standard in assessing whether, pur-
suant to § 17a-112 (j) (3), she failed to rehabilitate to
such a degree as to reasonably encourage a belief that
she could assume a responsible position in Xavier’s life,
(2) erred in finding that she had failed to rehabilitate,
and (3) failed to make complete written findings con-
cerning the statutory factors set forth in § 17a-112 (k)
when considering whether termination was in Xavier’s
best interest. We disagree with the claims in each appeal
and, accordingly, affirm the judgment of the trial court.1
   Initially, we briefly set forth some of the facts found
by the trial court and the procedural history that are
relevant to both appeals. Both parents have significant
issues that led to the petitioner, the Commissioner of
Children and Families, taking Xavier into her custody.
Those issues have been present from Xavier’s birth
through the date of the court’s judgment in this matter.
The Department of Children and Families (department)
has had involvement with the respondent mother dating
back to 2005, when issues involving domestic violence,
substance abuse, and criminal activities were
addressed. Ultimately, on March 28, 2008, the respon-
dent mother’s parental rights as to another child were
terminated after the petitioner filed a petition, and
guardianship of that child was transferred to the child’s
maternal grandparents. Those same issues exist with
respect to Xavier, but, this time, they include the respon-
dent father of Xavier, as well. Those issues include
unresolved substance abuse, mental health concerns,
domestic violence, lack of housing, and criminal
involvement.
   On January 10, 2017, the department invoked a ninety-
six hour hold on Xavier, and, on January 11, 2017, the
petitioner filed with the court a motion for an order of
temporary custody and a neglect petition with respect
to Xavier. The court granted the order of temporary
custody, and it found that the department had made
reasonable efforts to prevent or to eliminate the need
for removal. On April 18, 2017, the court adjudicated
Xavier neglected and committed him to the care and
custody of the petitioner until further order of the court.
The court ordered specific steps for each respondent
to take. On December 12, 2017, the court approved a
concurrent permanency plan of termination of parental
rights and adoption or reunification with the
respondents.
   Via a petition filed on June 8, 2018, the petitioner
sought the termination of the parental rights of the
respondent father and the respondent mother as to
Xavier. In the petition, the petitioner alleged that Xavier
had been adjudicated neglected in a prior proceeding
and that neither the respondent father nor the respon-
dent mother had achieved a degree of personal rehabili-
tation that would encourage the belief that, within a
reasonable time, considering the age and needs of
Xavier, either of them could assume a responsible posi-
tion in Xavier’s life. The court, pursuant to § 17a-112
(j) (3) (B) (i),2 granted that petition in a November 25,
2019 memorandum of decision. This appeal followed.
   ‘‘We begin with the applicable standard of review and
general governing principles. Although the trial court’s
subordinate factual findings are reviewable only for
clear error, the court’s ultimate conclusion that a
ground for termination of parental rights has been
proven presents a question of evidentiary sufficiency.
. . . That conclusion is drawn from both the court’s
factual findings and its weighing of the facts in consider-
ing whether the statutory ground has been satisfied.
. . . On review, we must determine whether the trial
court could have reasonably concluded, upon the facts
established and the reasonable inferences drawn there-
from, that the cumulative effect of the evidence was
sufficient to justify its [ultimate conclusion]. . . .
When applying this standard, we construe the evidence
in a manner most favorable to sustaining the judgment
of the trial court. . . . To the extent we are required
to construe the terms of [§ 17a-112 (j) (3)] or its applica-
bility to the facts of this case, however, our review is
plenary. . . .
   ‘‘Proceedings to terminate parental rights are gov-
erned by § 17a-112. . . . Under [that provision], a hear-
ing on a petition to terminate parental rights consists
of two phases: the adjudicatory phase and the disposi-
tional phase. During the adjudicatory phase, the trial
court must determine whether one or more of the . . .
grounds for termination of parental rights set forth in
§ 17a-112 [(j) (3) (B) (i)] exists by clear and convincing
evidence. The [petitioner] . . . in petitioning to termi-
nate those rights, must allege and prove one or more
of the statutory grounds. . . . Subdivision (3) of § 17a-
112 (j) carefully sets out . . . [the] situations that, in
the judgment of the legislature, constitute countervail-
ing interests sufficiently powerful to justify the termina-
tion of parental rights in the absence of consent. . . .
Because a respondent’s fundamental right to parent his
or her child is at stake, [t]he statutory criteria must
be strictly complied with before termination can be
accomplished and adoption proceedings begun.’’ (Inter-
nal quotation marks omitted.) In re Tresin J., 334 Conn.
314, 322–23, 222 A.3d 83 (2019).
   ‘‘[I]n order to prevail on a petition for the termination
of parental rights pursuant to § 17a-112 (j) (3) (B) (i),
the petitioner must prove by clear and convincing evi-
dence the department’s reasonable efforts or the par-
ent’s inability or unwillingness to benefit therefrom,
and that termination is in the best interest of the child.
In addition, under . . . § 17a-112 (j) (3) (B) (i), the
petitioner must prove by clear and convincing evidence
that ‘the child . . . has been found by the Superior
Court or the Probate Court to have been neglected,
abused or uncared for in a prior proceeding . . . and
the parent of such child has been provided specific
steps to take to facilitate the return of the child to the
parent pursuant to section 46b-129 and has failed to
achieve such degree of personal rehabilitation as would
encourage the belief that within a reasonable time, con-
sidering the age and needs of the child, such parent
could assume a responsible position in the life of the
child . . . .’ ’’ In re Jayce O., 323 Conn. 690, 711–12,
150 A.3d 640 (2016).
                              I
                         AC 43770
   The respondent father claims that the trial court (1)
made clearly erroneous subordinate factual findings,
(2) failed to employ the proper standard in assessing
whether, pursuant to § 17a-112 (j) (3), he failed to reha-
bilitate to such a degree as to reasonably encourage a
belief that he could assume a responsible position in
Xavier’s life, and (3) failed to apply in a proper manner
the statutory factors set forth in § 17a-112 (k) when
conducting its analysis of whether termination was in
Xavier’s best interest. After setting forth the relevant
facts as found by the trial court concerning the respon-
dent father, we will consider each of these claims in
turn.
   The respondent father has a criminal history that
includes, but is not limited to, assault in the third degree,
violation of a protective order, violation of a restraining
order, carrying a dangerous weapon, failure to appear,
breach of the peace, and battery; he also was found in
violation of the conditions of his probation. He has been
incarcerated. The department attempted to engage him
in services but had little success. Attempts to engage
him in substance abuse evaluations and screenings
failed at least ten times before he finally engaged, after
which it finally was discovered that he did not meet
the criteria for substance abuse disorder, and that treat-
ment was not recommended. Nancy Randall, a psychol-
ogist who is an expert in clinical and forensic psychol-
ogy, diagnosed the respondent father with adjustment
disorder and personality disorder (not otherwise speci-
fied) with antisocial and narcissistic features. He is in
need of therapy to work toward accepting personal
responsibility, anger control, relationship issues, and
to get a better understanding of Xavier’s needs, includ-
ing the impact on Xavier of being exposed to conflict,
violence, and/or substance abuse.
   The court further found that the respondent father
had denied to Randall that there had been any physical
violence between the respondent mother and him, but
he could not explain the existence of nine protective
or restraining orders placed against him to protect the
respondent mother. Although he persisted in his con-
tention that there had been no violence, the respondent
mother acknowledged that domestic violence started
six months after their relationship began more than ten
years ago, as of the date of the trial in this case. The
court found that the respondent father was neither hon-
est with the department nor with Randall when he main-
tained that he and the respondent mother were no
longer in a relationship. It took the persistence of a
department employee to observe the respondent father
going to the respondent mother’s home late at night
and staying for long hours on multiple occasions to
establish the falsity of the respondent father’s claim.
The court concluded that honesty was not a strong
point in the respondent father’s management of his
situation with the department. The court further noted
that, although the father is still in a relationship with
the respondent mother, he has not participated in any
couples therapy with the respondent mother or in medi-
ation, and Randall thought it likely that continued con-
tact between them would result in further violence
and conflict.
   The court further found that the respondent father
intentionally did not reveal to his therapists that he still
was involved with the respondent mother. The respon-
dent father completed an intake at United Community
and Family Services (family services) for individual
therapy and attended regularly with Joseph LaBrecque,
a licensed professional counselor. He was working on
improving and/or fostering healthy relationships with
others. Although the respondent father was supposed
to be receiving dialectical behavior therapy, as had been
recommended and encouraged by Randall, LaBrecque
is not a trained dialectical behavior therapy clinician.3
The respondent father, however, also received therapy
services from Joyce LeCara. The court specifically
pointed out that LeCara testified, in response to ques-
tions by counsel for the petitioner, that, if the respon-
dent father was having contact with the respondent
mother, he would be putting himself at risk.
   Additionally, the court also discussed a video that
had been introduced into evidence by the petitioner,
showing the respondent father arriving at the home of
the respondent mother on April 27, 2019 at 1:55 a.m.
The court noted that the respondent father ‘‘was in the
courtroom when [the video] exhibit . . . was intro-
duced with much discussion as to where it came from
and what it showed. Knowing that, [the respondent]
father still took the stand to testify under oath and
included in that testimony that he did indeed go to
[the respondent] mother’s apartment on April 27, 2019,
arriving at 5:15 a.m. [The video, however] is the security
monitor . . . video which shows [the respondent]
father arriving at [the respondent] mother’s apartment
at 1:55 a.m. that morning and the two of them departing
after 6:00 a.m. that morning.’’ The court then found: ‘‘If
[the respondent] father cannot be honest with the court
while under oath knowing that the court has access to
the [video] exhibit which shows the actual time he
arrived, the court must conclude and does conclude
that [the respondent father] has terrible difficulty with
managing the truth in any aspect of his interactions
with others in every other aspect of his life, including
with clinicians who are trying to help him improve his
mental disposition. Clinicians depend on the honesty
of their patients while trying to improve their patient’s
mental health. Without honesty, they can do nothing.
Veracity cannot be noted as a strong point of [the
respondent] father’s character in any aspect of this case.
The evidence established that [the respondent] mother
and [the respondent] father were together five consecu-
tive days in April, 2019 (23rd through and including
the 27th) after they had disengaged from coparenting
training because the relationship was too toxic.’’
   After making these subordinate factual findings, the
court found, by clear and convincing evidence, that the
department had provided reasonable efforts for and on
behalf of the respondent father to reunite him with his
child but that the respondent father was ‘‘unwilling to
engage with the resources offered by the [department]
and chose to make his own way with providers of his
choice and then attempted to deceive each of them by
failing to be truthful with them. The result was that he
failed to benefit from their efforts.’’ The court then
found that the respondent father had not ‘‘achieved any
level of rehabilitation [that] might encourage the belief
that within a reasonable time [he] might reach a point
where reunification with Xavier was in Xavier’s best
interest.’’ In the dispositional portion of its decision,
the court examined the seven factors set forth in § 17a-
112 (k), and concluded that it was in Xavier’s best inter-
est for the respondent father’s parental rights to be
terminated. Additional facts relevant to the respondent
father’s appeal will be set forth as necessary.
                            A
   First, the respondent father claims that the trial court
made clearly erroneous subordinate factual findings. He
argues that the court made ‘‘several clearly erroneous
subordinate factual findings and then applied said find-
ings’’ in reaching its decision that ‘‘there was sufficient
evidence to terminate [the respondent] father’s paren-
tal rights.’’
  ‘‘A finding is clearly erroneous when either there is no
evidence in the record to support it, or [if] the reviewing
court is left with the definite and firm conviction that
a mistake has been made.’’ (Internal quotation marks
omitted.) In re Sarah O., 128 Conn. App. 323, 336, 16
A.3d 1250, cert. denied, 301 Conn. 928, 22 A.3d 1275
(2011).
   The respondent father first argues that the court’s
factual finding that the department had ‘‘attempted to
engage him . . . in services, but [had] little success’’
was unsupported by the evidence, which, he argues,
demonstrated that he had ‘‘substantially if not com-
pletely complied with every specific step listed on the
January, 2017 specific steps ordered by the court.’’ He
argues that the evidence demonstrates that he complied
with Randall’s recommendations, engaged in domestic
violence services, individual therapy with LaBrecque,
dialectical behavior therapy with LeCara, and coparent-
ing therapy. He contends that he provided drug testing
samples, a substance abuse evaluation, consistent visi-
tation with Xavier, and that all of the clinicians indicated
that he had made progress and the department admitted
that he was compliant with all specific steps and
services.
  We conclude that the court’s factual finding that the
department had ‘‘attempted to engage him . . . in ser-
vices, but [had] little success’’ was not clearly errone-
ous. There is ample evidence in the record that the
department was unsuccessful in offering service provid-
ers to the respondent father because he rejected those
providers and, instead, chose to find his own providers.
Additionally, the court heard extensive evidence that
the respondent father repeatedly lied to his chosen pro-
viders, which made his therapy unsuccessful.
   The respondent next argues that the court’s factual
finding that the respondent father ‘‘has not participated
in mediation or couple counseling’’ was clearly errone-
ous. The respondent father then argues that he was not
in a relationship with the respondent mother so such
services were not required and the department never
asked him to engage in such services. We conclude that
the court’s finding was not clearly erroneous. Regard-
less of whether these services specifically were required
by the department, the respondent father admits that
he did not participate in such services, which was the
finding of the court. The respondent father continually
told the department and his service providers that he
and the respondent mother were not in a relationship.
The evidence, however, tends to demonstrate other-
wise. There also is evidence that if the respondent father
had been honest with the department and his providers,
additional therapy would have been required.
   Next, the respondent challenges the court’s factual
finding that the respondent father was in the courtroom
when the video of his stay at the respondent mother’s
home was played and that he had lied to the court about
not getting to the home until 5:15 a.m. He contends that
the video showing his arrival at the respondent mother’s
home at 1:55 a.m. and leaving her home at 6 a.m. was not
played before his testimony but that it was introduced
during the petitioner’s rebuttal, which occurred after
his testimony. He argues: ‘‘The court’s findings . . .
lead the court to conclude erroneous[ly] that the
respondent [father] is untruthful because he testified
after being aware and seeing video about when he
arrived [and departed] the [respondent] mother’s resi-
dence.’’ Although part of the court’s factual finding may
have been in error, it appears that the respondent father
misses the import of the whole of the court’s finding,
which was that the respondent father lied to the court
during his testimony. We conclude that the court’s find-
ing that the respondent father had seen the video before
he lied during testimony was in error, but the error
was harmless because it did not undermine the court’s
principal, and undisputed, finding that the respondent
father had been untruthful to the court about the time
of his arrival at the respondent mother’s home.
   The respondent father makes several additional argu-
ments concerning alleged clearly erroneous factual
findings. We have reviewed and considered each of
them, but find them to be meritless, and we conclude
that they do not warrant discussion. Accordingly, we
conclude that the court’s subordinate factual findings
were not clearly erroneous.
                             B
   The respondent father next claims that the trial court
failed to employ the proper standard in assessing
whether, pursuant to § 17a-112 (j) (3), he failed to reha-
bilitate to such a degree as to reasonably encourage a
belief that he could assume a responsible position in
Xavier’s life. He contends that this failure requires rever-
sal of the court’s judgment. We are not persuaded.
   The consideration of whether the court applied an
incorrect legal test presents a question of law, which
requires our plenary review. See In re Jacob W., 330
Conn. 744, 754, 200 A.3d 1091 (2019). ‘‘The interpreta-
tion of a trial court’s judgment presents a question of
law over which our review is plenary. . . . As a general
rule, judgments are to be construed in the same fashion
as other written instruments. . . . The determinative
factor is the intention of the court as gathered from all
parts of the judgment. . . . Effect must be given to
that which is clearly implied as well as to that which
is expressed. . . . The judgment should admit of a con-
sistent construction as a whole. . . . If there is ambigu-
ity in a court’s memorandum of decision, we look to the
articulations [if any] that the court provides.’’ (Internal
quotation marks omitted.) In re James O., 322 Conn.
636, 649, 142 A.3d 1147 (2016). ‘‘[W]e are mindful that
an opinion must be read as a whole, without particular
portions read in isolation, to discern the parameters of
its holding. . . . Furthermore, [w]e read an ambiguous
trial court record so as to support, rather than contra-
dict, its judgment.’’ (Citation omitted; internal quotation
marks omitted.) In re Jason R., 306 Conn. 438, 453, 51
A.3d 334 (2012).
  In the present case, the court, in its memorandum of
decision, specifically stated that it found ‘‘by clear and
convincing evidence that the [department] provided
reasonable efforts for and on behalf of each parent to
reunite them or either of them with their child, but [the
respondent] mother was either unwilling or unable to
derive from those efforts the benefits necessary to be
able to do so and [the respondent] father was unwilling
to engage with the resources offered by the [depart-
ment] and chose to make his own way with providers
of his choice and then attempted to deceive each of
them by failing to be truthful with them. The result was
that he failed to benefit from their efforts.
  ‘‘Neither [the respondent] mother nor [the respon-
dent] father achieved any level of rehabilitation which
might encourage the belief that within a reasonable
time each or either of them might reach a point where
reunification with Xavier was in Xavier’s best interest.’’
   The respondent father argues that the court improp-
erly failed to apply its subordinate factual findings to
the statutory requirement that he had not rehabilitated
to such a degree as would encourage a belief that he
could assume a responsible position in Xavier’s life
in the future. See General Statutes § 17a-112 (j) (3) (B)
(i). Rather, he argues, the court found that it was not
encouraged to believe that the respondent father had
or could reach a point where reunification with Xavier
would be in Xavier’s best interest, and he argues that
this does not meet the required legal finding necessary
in the adjudicatory phase of a termination of parental
rights proceeding under § 17a-112 (j) (3) (B) (i).
   The petitioner responds that the respondent father’s
‘‘claim fails, as the record in this case makes clear that
[although] the court did not use the exact words of the
statute, its analysis, factual findings, and JD-JM-31 form4
conform with the statutory requirements.’’ (Footnote
added.) She further argues that the court’s factual find-
ings demonstrate, when viewed in their entirety, that
it made the statutory legal finding that the respondent
father had failed to rehabilitate to such a degree as to
reasonably encourage a belief that he could assume a
responsible position in Xavier’s life. The petitioner
points to the court’s findings that there was nothing to
indicate that the respondent father had benefited from
any services or that anything had changed, and that the
respondent father still could not place Xavier’s needs
‘‘before his own anger and need to have things the way
he believes is right.’’ The petitioner contends that, read
as a whole, the court’s decision demonstrates that it
found that the respondent father had failed to rehabili-
tate to such a degree as to reasonably encourage a
belief that he could assume a responsible position in
Xavier’s life.5 We agree with the petitioner.
   We conclude that, although the court did not use the
talismanic phrasing of the statute, its framing of the
legal question before it, and its findings, taken as a
whole, nonetheless, satisfy the statute. The court began
its decision by properly explaining: ‘‘This matter comes
to the court by way of a petition dated June 7, 2018,
filed by the [d]epartment . . . seeking the termination
of the parental rights of [the respondent mother and
the respondent father] . . . . The petition alleges that
the child had been adjudicated in a prior proceeding
to have been neglected and that mother and father
each individually have failed to achieve the degree of
personal rehabilitation that would encourage the belief
that within a reasonable time, considering the age and
needs of the child, each or either could assume a respon-
sible position in the life of the child.’’
   The court then proceeded to provide its analysis for
granting the petition. It specifically found that the
department had little success in engaging the respon-
dent father in services, that the respondent father found
his own therapists rather than engage with the ones
recommended by the department, that he then lied to
those therapists, that he refused to admit that he had
engaged in physical violence against the respondent
mother, despite nine protective or restraining orders
placed against him to protect her from his violent epi-
sodes, that he repeatedly lied about his ongoing rela-
tionship with the respondent mother, that both Randall
and LeCara thought it likely that continued contact
between the respondent mother and the respondent
father would result in more violence and that it was
risky, that the respondent father minimized the signifi-
cance of the many protective and restraining orders
issued against him, that, according to Randall, the
respondent father continued to show a pattern of angry,
controlling, and intimidating behaviors when he was
not being monitored closely, that the respondent father
is unlikely to be able to control his anger or place
Xavier’s needs above his own, that nothing had changed
as a result of therapy, that the respondent father lied
to the court while under oath, that the respondent father
had made no progress toward any reform related to
domestic violence, and that the respondent father’s per-
sistent dishonesty left the court with little hope that he
would change.
   Although the court did not recite the precise language
of the statute in the concluding sentence of the adjudica-
tory section of its memorandum of decision, we con-
clude, on the basis of the court’s full decision, that it
found that the department had proven, by clear and
convincing evidence, the allegations specifically alleged
in its petition, namely, that the respondent mother and
the respondent father each individually have failed to
achieve the degree of personal rehabilitation that would
encourage the belief that within a reasonable time, con-
sidering the age and needs of the child, each or either
could assume a responsible position in the life of the
child. See In re James O., supra, 322 Conn. 653–55
(considering challenged portion of trial court’s ‘‘memo-
randum of decision within the context of the trial court’s
overall analysis’’).
   In In re Shane M., the only case relied on by the
respondent father to support his claim, our Supreme
Court explained that ‘‘[t]he trial court is required, pursu-
ant to § 17a-112, to analyze the [parent’s] rehabilitative
status as it relates to the needs of the particular child,
and further . . . such rehabilitation must be foresee-
able within a reasonable time. . . . The statute does
not require [a parent] to prove precisely when [he] will
be able to assume a responsible position in [his] child’s
life. Nor does it require [him] to prove that [he] will be
able to assume full responsibility for [his] child, unaided
by available support systems. It requires the court to
find, by clear and convincing evidence, that the level
of rehabilitation [he] has achieved, if any, falls short of
that which would reasonably encourage a belief that
at some future date [he] can assume a responsible posi-
tion in [his] child’s life. . . . In addition, [i]n determin-
ing whether a parent has achieved sufficient personal
rehabilitation, a court may consider whether the parent
has corrected the factors that led to the initial commit-
ment, regardless of whether those factors were
included in specific expectations ordered by the court
or imposed by the department.’’ (Citations omitted;
emphasis added; internal quotation marks omitted.) In
re Shane M., 318 Conn. 569, 585–86, 122 A.3d 1247
(2015). The standard we employ on appeal, as set forth
previously in this opinion, is the following: ‘‘As a general
rule, judgments are to be construed in the same fashion
as other written instruments. . . . The determinative
factor is the intention of the court as gathered from all
parts of the judgment. . . . Effect must be given to
that which is clearly implied as well as to that which
is expressed.’’ (Internal quotation marks omitted.) In
re James O., supra, 322 Conn. 649.
   Although it would have been preferable for the trial
court to conclude the adjudicatory section of its deci-
sion with a legal finding that specifically employed the
precise statutory language, we conclude that the court’s
decision in this case, when read as a whole, sets forth
sufficient factual and legal findings to meet the statutory
standard for the requirements of the adjudicatory phase
of the proceedings, as set forth in § 17a-112 (j) (3) (B)
(i). See id., 655; In re Shane M., supra, 318 Conn. 585–86.
Significantly, this is not a case in which the question
was the degree of progress the respondent father was
making. The court found that the respondent father had
made no progress on the key issue on which the court
relied for termination—domestic violence in the rela-
tionship between the respondent father and the respon-
dent mother. Furthermore, the court concluded that
the respondent father not only had made no progress
to understand and to address this issue, he also lied to
the department, his therapist and the court about the
status of his relationship with the respondent mother.
Given these factual findings and the fact that the court
correctly set forth the legal standard at the beginning
of its analysis, we are not persuaded that the court’s
imprecision in its conclusory statement reflects the
application of an incorrect legal standard.
                             C
   The respondent father finally claims that the trial
court failed to apply in a proper manner the statutory
factors set forth in § 17a-112 (k) when conducting its
analysis of whether termination was in Xavier’s best
interest. Specifically, he argues that the court ‘‘fail[ed]
to consider and articulate the proper findings necessary
under . . . § 17a-112 (k) (3) and (4).6 In failing to do so,
the court’s findings are clearly erroneous.’’ (Footnote
added.) The petitioner argues that the respondent
father’s ‘‘claim is based on a misunderstanding of the
trial court’s obligation to consider those statutory fac-
tors, as they serve simply as guidelines for the trial
court to consider when deciding the best interest of
the child and are not mandatory.’’ We conclude that the
trial court properly considered the required statutory
factors and that its finding as to Xavier’s best interest
is factually supported and legally sound.
   To the extent that the respondent father’s claim
requires us to interpret the requirements of § 17a-112
(k), our review is plenary. See In re Nevaeh W., 317
Conn. 723, 729, 120 A.3d 1177 (2015). Additionally, ‘‘[t]he
best interest determination . . . must be supported by
clear and convincing evidence. . . . [O]ur function is
to determine whether the trial court’s conclusion was
factually supported and legally correct. . . . In doing
so, however, [g]reat weight is given to the judgment of
the trial court because of [the court’s] opportunity to
observe the parties and the evidence. . . . We do not
examine the record to determine whether the trier of
fact could have reached a conclusion other than the
one reached. . . . [Rather] every reasonable presump-
tion is made in favor of the trial court’s ruling.’’ (Cita-
tions omitted; internal quotation marks omitted.) In re
Davonta V., 285 Conn. 483, 487–88, 940 A.2d 733 (2008).
   ‘‘[T]he balancing of interests in a case involving termi-
nation of parental rights is a delicate task and, when
supporting evidence is not lacking, the trial court’s ulti-
mate determination as to a child’s best interest is enti-
tled to the utmost deference. . . . Although a judge
[charged with determining whether termination of
parental rights is in a child’s best interest] is guided by
legal principles, the ultimate decision [whether termina-
tion is justified] is intensely human. It is the judge in
the courtroom who looks the witnesses in the eye, inter-
prets their body language, listens to the inflections in
their voices and otherwise assesses the subtleties that
are not conveyed in the cold transcript. . . .
[A]lthough a trial court shall consider and make written
findings regarding the factors enumerated in § 17a-112
(k), a trial court’s determination of the best interests
of a child will not be overturned on the basis of one
factor if that determination is otherwise factually sup-
ported and legally sound.’’ (Citation omitted; internal
quotation marks omitted.) In re Nevaeh W., supra, 317
Conn. 740.
                             1
   In the present case, the court listed each of the seven
factors set forth in § 17a-112 (k) and included its written
findings under each. Specifically, on the factor set forth
in § 17a-112 (k) (3), which directs the trial court to
consider ‘‘the terms of any applicable court order
entered into and agreed upon by any individual or
agency and the parent, and the extent to which all
parties have fulfilled their obligations under such
order,’’ the court stated: ‘‘The court finds that [the
department] made reasonable efforts to reunite the
child with [the respondent mother and/or the respon-
dent father] as extensively discussed in the adjudication
portion of the memorandum of decision but neither
parent was either willing to nor capable of accomplish-
ing the necessary results of those offers of help, assis-
tance, care, guidance and instruction.’’
   The respondent father argues that the court improp-
erly failed to ‘‘indicate whether [he had] fulfilled . . .
his obligation under the terms of the court-ordered spe-
cific steps. In fact, the court does not . . . indicate
at any time in its memorandum of decision that [the
respondent father] has substantially complied with the
steps that were ordered by the court.’’ We are not per-
suaded.
  The court ordered the respondent father to adhere
to the following specific steps: (1) keep all appoint-
ments set by or with the department, and cooperate
with home visits, (2) take part in counseling and make
progress toward the identified treatment goals, (3) sub-
mit to a substance abuse evaluation and follow the
recommendations about treatment, (4) submit to ran-
dom drug testing, (5) do not use illegal drugs or abuse
alcohol, (6) cooperate with service providers recom-
mended for parenting/individual/family counseling, (7)
participate in a substance abuse evaluation and urine
screen, (8) follow any and all recommendations, (9)
cooperate with court-ordered evaluations or testing,
(10) sign necessary releases, (11) get or maintain ade-
quate housing, (12) notify the department about
changes in living conditions, (13) cooperate with
restraining and/or protective orders to avoid more
domestic violence incidents, (14) attend and complete
an appropriate domestic violence program, (15) do not
get involved further with the criminal justice system
and cooperate with probation or parole officers, (16)
visit your child as often as the department permits, (17)
provide information to the department about possible
placement resources for your child, if any, and (18)
provide to the department information about the
child’s grandparents.
   In its memorandum of decision, the court specifically
found that the respondent father failed to engage in
services, that it took ten attempts by the petitioner to
engage him in substance abuse evaluations and screen-
ings, that he minimized the significance of the many
protective and restraining orders issued against him,
that he repeatedly lied to his therapists and that he lied
to the court while under oath, that he missed nine of
his scheduled appointments with Randall, that nothing
had changed despite his participation in services, and
that he had failed to achieve any benefit whatsoever
from those services. Reading the court’s decision as a
whole; see In re Nevaeh W., supra, 317 Conn. 733; we
conclude that the court clearly found that the respon-
dent father had not fulfilled his obligation under the
terms of the court-ordered specific steps.
                            2
  Section 17a-112 (k) (4) ‘‘directs the trial court to
consider the [child’s] emotional ties with a long list of
people in determining whether the termination of the
respondent’s parental rights is in [his] best interest.’’
Id., 731; see footnote 6 of this opinion. In the present
case, the court specifically found: ‘‘Xavier has devel-
oped significant emotional ties to his current caregivers.
He is truly part of the family which has been his family
for all of his life less approximately ten months.’’ The
respondent father argues that the court’s finding ‘‘does
not even attempt to consider the require[d] statutory
language . . . .’’ We are not persuaded.
   As explained in In re Nevaeh W., ‘‘[n]othing in [§ 17a-
112 (k) (4)] . . . require[s] the trial court to consider
only the [child’s] emotional ties with the respondent
[father]. To the contrary . . . it [is] appropriate for the
trial court to consider the [child’s] emotional ties to
the preadoptive foster family in considering whether
termination of the [respondent father’s] parental rights
[is] in the [child’s] best interest. . . . Furthermore, in
considering the trial court’s findings pursuant to § 17a-
112 (k) (4), we are mindful that an opinion must be
read as a whole, without particular portions read in
isolation, to discern the parameters of its holding.’’
(Citations omitted; internal quotation marks omitted.)
In re Nevaeh W., supra, 317 Conn. 731–33.
   Reading the trial court’s memorandum of decision as
a whole; see id., 733; we conclude that, although the
court did not explicitly address Xavier’s emotional ties
to the respondent father, it did discuss their relation-
ship, as well as Xavier’s bond with his foster family.
Specifically, the court found that ‘‘Xavier has been out
of his parents’ care for over thirty-four months. He is
only three years ten months old. Dr. Randall stated in
testimony in this case her recommendation that Xavier
be placed permanently with someone other than [the
respondent] mother and/or [the respondent] father. He
has been placed in a legal risk foster home where he
is making excellent strides and has developed an attach-
ment to his caregivers, a couple who also have a three
year old son who has formed a bond with Xavier as
Xavier has with him and with his parents. He is healthy
and all of his medical, dental, psychological and educa-
tional needs are being met. This couple wishes to adopt
Xavier. This clearly is in Xavier’s best interest.’’
   The court found that ‘‘[the respondent] father
grabbed [the respondent] mother’s arm with such
strength that it left marks on her arm noticeable to the
police when they arrived and [the respondent] mother
was holding Xavier in her arms when this event hap-
pened.’’ It also found that the respondent father’s thera-
pist believed that the respondent father was unable to
place the needs of Xavier before his own anger and his
need to have things done his way. The court also found
that the respondent father ‘‘is in need of therapy to
work toward accepting personal responsibility, anger
control, relationship issues, and a better understanding
of his son’s needs including the impact on his son of
being exposed to conflict, violence, and/or substance
abuse.’’ We find our Supreme Court’s decision in In re
Nevaeh W. to be instructive. In that case, the trial court’s
entire finding regarding the ‘‘emotional ties’’ require-
ment of § 17a-112 (k) (4) was: ‘‘Both children have been
placed together with a preadoptive resource who has
expressed a willingness to adopt both girls. They are
comfortable, secure and safe.’’ (Internal quotation
marks omitted.) In re Nevaeh W., supra, 317 Conn. 731.
This court reversed the judgment of the trial court
because the trial court’s finding pursuant to § 17a-112
(k) (4) was ‘‘ ‘utterly unresponsive to the mandatory
statutory requirement . . . .’ ’’ Id. Our Supreme Court
reversed the decision of this court, opining that a discus-
sion of the respondent’s relationship with the children,
found earlier in the trial court’s memorandum of deci-
sion, was sufficient to meet the ‘‘emotional ties’’ require-
ment of § 17a-112 (k) (4). Id., 733. Specifically, the court
stated: ‘‘Reading the trial court’s memorandum of deci-
sion in the present case as a whole, we conclude that
the trial court did consider the factor set forth in § 17a-
112 (k) (4), including the children’s emotional ties to
the respondent. Specifically, the trial court explained
at the beginning of the memorandum that ‘Nevaeh . . .
has been in [the petitioner’s] care on three separate
occasions. On September 4, 2008, Nevaeh . . . was
placed [on a ninety-six hour hold because the respon-
dent] was homeless and had no way to care for the
child. She was committed to [the petitioner] in October,
2008 and reunified to the [respondent’s] care in January,
2009. In April, 2009, the child was placed in another
[ninety-six] hour hold and again committed to [the peti-
tioner] after [the respondent] was discharged from a
drug treatment program for noncompliance. The child
was reunified with [the respondent] in December, 2010.
On July 2, 2012, Nevaeh was removed from [the respon-
dent] for a third time.’ The trial court continued: ‘[Jani-
yah] resided with [the respondent] until [Janiyah was]
removed with Nevaeh . . . on July 2, 2012. On Novem-
ber 30, 2012, both children were placed in a preadoptive
foster home. Nevaeh . . . has previously been placed
with this family for [more than one] year.’ These findings
by the trial court demonstrate that the trial court did
consider the children’s relationship with the respon-
dent.’’ Id., 733–34.
   After concluding that the trial court had satisfied
§ 17a-112 (k) (4) through the findings in its memoran-
dum of decision, our Supreme Court, in an effort to
clarify any perceived ambiguity in the trial court’s rea-
soning, then went on to review the trial court’s articula-
tions, in which it more directly addressed the emotional
ties of the respondent and the children. Id., 734–38. The
Supreme Court, though, in no way suggested that any
ambiguity in the trial court’s judgment would require
reversal in the absence of an articulation. To the con-
trary, the Supreme Court relied on the well settled law
that ‘‘we read an ambiguous trial court record so as to
support, rather than contradict, its judgment.’’ (Internal
quotation marks omitted.) Id., 733.
   Finally, the court in In re Nevaeh W. addressed the
petitioner’s claim that the trial court was not required
to make explicit findings as to each aspect of the seven
factors enumerated in § 17a-112 (k). In doing so, the
court reaffirmed its holding in In re Eden F., 250 Conn.
674, 741 A.2d 873 (1999), that the factors in § 17a-112
(k) serve as a guide to the trial court when making
its decision whether to grant a petition to terminate
parental rights: ‘‘As we explained in In re Eden F.,
‘the fact that the legislature [had interpolated] objective
guidelines into the open-ended fact-oriented statutes
which govern [parental termination] disputes . . .
should not be construed as a predetermined weighing
of evidence . . . by the legislature. Where . . . the
record reveals that the trial court’s ultimate conclusions
[regarding termination of parental rights] are supported
by clear and convincing evidence, we will not reach an
opposite conclusion on the basis of any one segment
of the many factors considered in a termination pro-
ceeding . . . .’ ’’ In re Nevaeh W., supra, 317 Conn.
739–40. The court further stated that, ‘‘although a trial
court shall consider and make written findings regard-
ing the factors enumerated in § 17a-112 (k), a trial
court’s determination of the best interests of a child
will not be overturned on the basis of one factor if
that determination is otherwise factually supported and
legally sound.’’ Id., 740.
   In the present case, as did the trial court in In re
Nevaeh W., the court specifically addressed the respon-
dent father’s relationship with Xavier although it did
not address explicitly the ‘‘emotional ties’’ between the
two. See id., 733. Although we do not have an articula-
tion to further clarify any perceived ambiguity, we con-
clude that any lack of clarity on this specific factor was
harmless because the record reveals that, even if Xavier
had strong emotional ties to the respondent father, the
court’s determination that termination of the respon-
dent father’s parental rights was in Xavier’s best interest
is factually supported and legally sound.
                             II
                        AC 43774
   On appeal,7 the respondent mother claims that the
trial court (1) failed to employ the proper standard in
assessing whether, pursuant to § 17a-112 (j) (3), she
failed to rehabilitate to such a degree as to reasonably
encourage a belief that she could assume a responsible
position in Xavier’s life, (2) erred in finding that she had
failed to rehabilitate, and (3) failed to make complete
written findings concerning the statutory factors set
forth in § 17a-112 (k) when considering whether termi-
nation was in Xavier’s best interest.
   After setting forth the trial court’s relevant factual
findings related to the respondent mother, we will con-
sider each of her claims in turn. Xavier was born in
early 2016, and, in August, 2016, the Norwich Police
contacted the department because the respondent
father had grabbed the respondent mother’s arm, while
she was holding Xavier, with such strength that it left
marks on her arm noticeable to the police. The depart-
ment, thereafter, referred her to various appropriate
services in an attempt to engage her in rehabilitative
and guidance services that she needed so that she could
be reunited with Xavier. The respondent mother
engaged in services and obtained medication, which
she admitted to abusing. She also admitted to abusing
another medication that was not prescribed to her. She
continued to test positive for unprescribed medications
in 2017. The respondent mother was criminally charged
with risk of injury to a child and operation of a motor
vehicle while under the influence of alcohol and/or
drugs.8
  On February 14, 2017, the respondent mother com-
pleted a substance abuse evaluation at Care Plus, where
she was recommended for intensive outpatient care for
opioid dependence. She discharged herself from the
program, however, after having a conflict with the pro-
viding physician. The respondent mother consistently
has shown resistance to participating in any domestic
violence counseling program. The counselors to whom
she went for treatment could not ascertain whether she
understood the cycle of domestic violence. The court
found that the respondent mother wants nothing to do
with domestic violence counseling, although domestic
violence has been an ongoing issue for her. Such vio-
lence played a large part in the removal of her other
child, which led to the termination of her parental rights
as to that child in 2008. The court concluded that the
respondent mother clearly is unwilling to engage in
such counseling even though that was an issue leading
to the prior termination and is again an issue in this
case. The department, nevertheless, continued to offer
her necessary services, despite her unwillingness.
  The respondent mother was diagnosed by Randall
with post-traumatic stress disorder, generalized anxiety
disorder and alcohol use disorder in remission. She
noted that the respondent mother was in need of contin-
ued therapy to work on her mood and anxiety, decision
making, conflict resolution skills, emotional controls,
and to get a better understanding of Xavier’s needs.
The respondent mother had shared with Randall that
the respondent father had been physically abusive to
her beginning just six months into their relationship,
which had lasted more than ten years at the time of trial.
   The court credited Randall’s opinion that the respon-
dent mother’s interactions were indicative of a contin-
ued inability to place Xavier’s needs first. The court
quoted Randall as opining that the respondent mother
‘‘was angry and argumentative with the foster mother, in
the presence of Xavier, and she repeatedly undermined
Xavier’s relationship with his foster mother. She demon-
strated no understanding of Xavier’s need to view his
foster parents in a parental role, and she did not
acknowledge that her own clear anger and disagree-
ment with the foster mother could cause emotional
disruption for her son.’’ (Internal quotation marks
omitted.)
  Additionally, the court found that during the time of
the respondent mother’s relationship with the respon-
dent father, nine restraining or protective orders had
been issued to protect her. The court also found that
despite all the violence, the respondent mother and the
respondent father continued to maintain a relationship,
as demonstrated by the respondent father’s overnight
visits to the respondent mother’s home, which lasted
until the morning, but that neither would admit to it.
The court also found that the respondent mother lied
to the department about her relationship with the
respondent father. One of the respondent mother’s ser-
vice providers, Child and Family Services, recom-
mended that she engage in individual therapy with a
provider who specialized in domestic violence interven-
tion as part of her treatment, but she refused to consider
it. The court found that ‘‘she has not gained an under-
standing of the deleterious effects of domestic violence
nor the lack of ability to care for the needs of Xavier
as those needs relate to the issues surrounding domestic
violence and she has no intention to address the issues
at any time.’’
   The court then concluded the adjudicatory section
of its memorandum of decision by finding ‘‘by clear and
convincing evidence that the [department had] provided
reasonable efforts for and on behalf of each parent to
reunite them or either of them with their child, but [that
the respondent] mother was either unwilling or unable
to derive from those efforts the benefits necessary to
be able to do so . . . . Neither [the respondent] mother
nor [the respondent] father achieved any level of reha-
bilitation which might encourage the belief that within
a reasonable time each or either of them might reach
a point where reunification with Xavier was in Xavier’s
best interest.’’ In the dispositional portion of its deci-
sion, the court examined the seven factors set forth in
§ 17a-112 (k), and concluded that it was in Xavier’s best
interest for the respondent mother’s parental rights to
be terminated. Additional facts relevant to the respon-
dent mother’s appeal will be set forth as necessary to
address her claims.
                            A
   The respondent mother claims that the trial court
failed to employ the proper standard in assessing
whether, pursuant to § 17a-112 (j) (3), she failed to
rehabilitate to such a degree as to reasonably encourage
a belief that she could assume a responsible position
in Xavier’s life. We are not persuaded.
   As we explained in part I B of this opinion, the consid-
eration of whether the court applied an incorrect legal
test presents a question of law, which requires our ple-
nary review. See In re Jacob W., supra, 330 Conn. 754.
‘‘[A]n opinion must be read as a whole, without particu-
lar portions read in isolation, to discern the parameters
of its holding. . . . Furthermore, [w]e read an ambigu-
ous trial court record so as to support, rather than
contradict, its judgment.’’ (Citation omitted; internal
quotation marks omitted.) In re Jason R., supra, 306
Conn. 453.
  The trial court found ‘‘by clear and convincing evi-
dence that the [department] provided reasonable efforts
for and on behalf of each parent to reunite them or
either of them with their child, but [the respondent]
mother was either unwilling or unable to derive from
those efforts the benefits necessary to be able to do so
. . . . Neither [the respondent] mother nor [the respon-
dent] father achieved any level of rehabilitation which
might encourage the belief that within a reasonable
time each or either of them might reach a point where
reunification with Xavier was in Xavier’s best interest.’’
   The respondent mother argues that the court used
an ‘‘improper standard for rehabilitation.’’ She contends
that the court’s finding employed a higher, more strin-
gent standard for the respondent mother to meet than
is mandated under § 17a-112 (j) (3) (B) (i). She contends
that the court failed to find that she had not rehabilitated
to such a degree as would encourage a belief that she
could assume a responsible position in Xavier’s life in
the future. As with the respondent father’s appeal set-
ting forth essentially the same claim, we conclude that
the court, although using less than precise language in
its concluding sentence of the adjudicatory section of
its decision, employed the proper standard under § 17a-
112 (j) (3) (B) (i). See In re James O., supra, 322 Conn.
655; In re Shane M., supra, 318 Conn. 585–86; see also
part I B of this opinion.
   The court began its decision by properly explaining:
‘‘This matter comes to the court by way of a petition
dated June 7, 2018, filed by the [petitioner] . . . seek-
ing the termination of the parental rights of [the respon-
dent mother and the respondent father] . . . . The
petition alleges that the child had been adjudicated in
a prior proceeding to have been neglected and that
mother and father each individually have failed to
achieve the degree of personal rehabilitation that would
encourage the belief that within a reasonable time, con-
sidering the age and needs of the child, each or either
could assume a responsible position in the life of the
child.’’ (Emphasis added.) The court then proceeded
to set forth factual findings and to provide its analysis
for granting the petition.
  The court found that the respondent mother engaged
in services and obtained medication, which she then
admitted to abusing, in addition to another medication
that she was not prescribed, and she continued to test
positive for unprescribed medications in 2017. The
court found that the respondent mother completed a
substance abuse evaluation at Care Plus, where she was
recommended for intensive outpatient care for opioid
dependence, and, although she attended the intensive
program, she discharged herself after having a conflict
with the providing physician. The court additionally
found that the respondent mother consistently has
shown resistance to participating in any domestic vio-
lence counseling program and that she wants nothing
to do with domestic violence counseling, although such
violence has been an issue for her since at least 2006.
The court found that Randall had opined that the
respondent mother’s interactions were indicative of a
continued inability to place Xavier’s needs first. The
court quoted Randall as opining that the respondent
mother ‘‘ ‘was angry and argumentative with the foster
mother, in the presence of Xavier, and she repeatedly
undermined Xavier’s relationship with his foster
mother. She demonstrated no understanding of Xavier’s
need to view his foster parents in a parental role, and
she did not acknowledge that her own clear anger and
disagreement with the foster mother could cause emo-
tional disruption for her son.’ ’’ The court further found
that, despite all the violence, the respondent mother
continued to maintain a relationship with the respon-
dent father and that she had lied about it. The court
found that ‘‘she has not gained an understanding of the
deleterious effects of domestic violence nor the lack
of ability to care for the needs of Xavier as those needs
relate to the issues surrounding domestic violence and
she has no intention to address the issues at any time.’’
   Although the court did not follow the language of the
statute in the concluding sentence of the adjudicatory
section of its memorandum of it decision, on the basis
of our review of the court’s full decision, it is apparent
that the court found that the petitioner had proven, by
clear and convincing evidence, the allegations of its
petition, namely, that Xavier had been adjudicated in
a prior proceeding to have been neglected and that the
respondent mother and the respondent father ‘‘each
individually have failed to achieve the degree of per-
sonal rehabilitation that would encourage the belief
that within a reasonable time, considering the age and
needs of the child, each or either could assume a respon-
sible position in the life of the child.’’ See In re James
O., supra, 322 Conn. 653–55 (considering challenged
portion of trial court’s ‘‘memorandum of decision within
the context of the trial court’s overall analysis’’). As
with the respondent father, the court’s findings as to
the respondent mother were that the respondent
mother had essentially ignored the domestic violence
issue that was the basis of the court’s conclusion that
she failed to rehabilitate and that she has no intention
to address the issue. We conclude that the court’s deci-
sion in this case, when read as a whole, sets forth
sufficient factual and legal findings to meet the statutory
standard for the adjudicatory requirements of § 17a-112
(j) (3) (B) (i). See id., 655; In re Shane M., supra, 318
Conn. 585–86.
                            B
  The respondent mother next claims that the trial
court erred in finding that she had failed to rehabilitate.
She contends that the court’s error, at least in part, was
due to its clearly erroneous subordinate factual finding
that she had refused or was unwilling to address the
issue of domestic violence. We are not persuaded.
   ‘‘We review the trial court’s subordinate factual find-
ings for clear error, and review its finding that the
respondent [mother] failed to rehabilitate for eviden-
tiary sufficiency. . . . In reviewing that ultimate find-
ing for evidentiary sufficiency, we inquire whether the
trial court could have reasonably concluded, upon the
facts established and the reasonable inferences drawn
therefrom, that the cumulative effect of the evidence
was sufficient to justify its [ultimate conclusion]. . . .
We emphasize that [i]t is not the function of this court
to sit as the [fact finder] when we review the sufficiency
of the evidence . . . rather, we must determine, in the
light most favorable to sustaining the [judgment],
whether the totality of the evidence, including reason-
able inferences therefrom, supports the [judgment of
the trial court] . . . . In making this determination,
[t]he evidence must be given the most favorable con-
struction in support of the [judgment] of which it is
reasonably capable. . . . In other words, [i]f the [trial
court] could reasonably have reached its conclusion,
the [judgment] must stand, even if this court disagrees
with it.’’ (Citations omitted; internal quotation marks
omitted.) In re Jayce O., supra, 323 Conn. 715–16.
                            1
   We first consider the respondent mother’s claim that
the court’s subordinate factual finding, that she had
refused or was unwilling to address the issue of domes-
tic violence, was clearly erroneous. She argues that she
had attended domestic violence programs, including
the Survivor Project and Safe Futures, and that the
department had acknowledged that she successfully
had completed the domestic violence work that had
been recommended by the department. The petitioner
argues that the evidence clearly demonstrates that the
respondent mother ‘‘failed to rectify the most significant
deficiency present in her life both before and after Xavi-
er’s birth, specifically, her domestic violence history
with [the respondent] father . . . and her inability to
resolve their toxic and conflictual relationship, which
impaired her ability to care for Xavier.’’ We agree with
the petitioner.
   The record reveals that Randall testified that the
respondent mother ‘‘had a history of relationships with
domestic violence in them, including the relationship
with [the respondent] father.’’ She testified that the
respondent mother told her that she and the respondent
father were no longer together and that she, therefore,
‘‘did not see a need . . . to participate in domestic
violence treatment . . . [but that] she was willing to
do so because it was required by [the department].’’
Randall further testified that, in her professional opin-
ion, the continued relationship between the respondent
mother and the respondent father ‘‘puts Xavier at risk
for being exposed to continued conflict and violence
in the home.’’
   Carolyn Ryan, a social worker with the department,
testified that, ‘‘given the evidence . . . that [the
respondent mother and the respondent father] are in a
relationship [that] means that they haven’t addressed
the core issue in their relationship, which was . . .
intimate partner violence.’’ She also agreed that,
although the respondents had attended therapy, it did
not mean that they actually had derived any benefit
from the services rendered, in part, because they were
not honest with respect to their relationship. Ryan
explained: ‘‘There was a—the bigger issue is dealing
with the domestic violence and being fully forthcoming
and honest with your providers, and that’s something
that neither [of the respondents] have done throughout
the time that they’ve been involved with the department.
So in terms of—our assessment is that . . . [the
respondent mother] has not made the progress needed
based on the fact that during this time, while she made
progress, she went to services, but she wasn’t honest
with the people that are working with her, her therapeu-
tic providers. That included her individual therapist.
That included the clinician that [was] doing copar-
enting.’’
   Ryan also explained: ‘‘The main concern [of the
department] is the [respondents’] complete lack of hon-
esty throughout this entire case, and that is because of
their extremely long history, documented history of
intimate partner violence [to] which their child, Xavier,
was exposed . . . . And that while they—presumably
in services . . . did make some progress . . . there
wasn’t—the progress wasn’t made. They didn’t work
on the very issue that is the issue, [namely] . . . the
intimate partner violence . . . . [T]hey’re not working
on the issue that is of the main—of the most concern,
[namely] . . . the violence and the [presumption that
if] the child’s placed back in their care that Xavier could
be exposed to once again.’’
   Lorraine Thomas, a social work supervisor with the
department, testified that ‘‘the department believes that
the [respondent] parents remain engaged in a relation-
ship and that there has been significant domestic vio-
lence in that relationship. The department believes that
[the respondent mother] is a victim of domestic violence
and that [she] does not clearly understand the risk of
being a victim, and so she would do [what] the abuser
is telling her to do, which is lie to the department so
that their child can be reunified and then put in a—
possibly put in a situation that’s going to retraumatize
this child.’’ Thomas also testified: ‘‘The issue is, is that
we removed the child because of domestic violence,
because of substance abuse, and the domestic violence
piece, even though [the respondents have] engaged in
services, they weren’t truthful to the providers in order
to work on the appropriate services for them. They
have not been truthful to the department . . . . But as
a supervisor of the case with a young child under the
age of five, significantly concerned that we would do
nothing. The parents have not engaged in appropriate
services because they have not been truthful, so the
providers could not treat them accordingly in order to
reunify their child with them.’’ She agreed that ‘‘there
is every indication from the department’s perspective
that the pattern of domestic violence, the pattern of
volatile interaction and engagement and then disen-
gagement, is continuing . . . .’’
  On the basis of the clear, foregoing testimony, we
conclude that the court’s finding that the respondent
mother refused or was unwilling to address the issue
of domestic violence was not clearly erroneous.
                            2
   We next address the respondent mother’s claim that
the evidence at trial was not sufficient to support the
trial court’s conclusion that the petitioner met its bur-
den of proof, by clear and convincing evidence, that
the respondent mother failed to achieve rehabilitation.
She argues that ‘‘[t]he trial court’s findings that [the
respondent] mother was unwilling to benefit from the
department’s efforts and that she refused to address
the issue of domestic violence are belied by [her] partici-
pation in the numerous programs to which she was
referred, including parenting services and domestic vio-
lence treatment, by her progress in achieving sobriety
and stability, and by her positive relationship with
Xavier.’’ We disagree.
   The trial court found that the respondent mother
consistently has shown resistance to participating in
any domestic violence counseling program, and that she
wants nothing to do with domestic violence counseling,
although domestic violence has been an issue for her
over the course of many years. The court also relied
on Randall’s assessments that the respondent mother’s
interactions were indicative of a continued inability
to place Xavier’s needs first, and that the respondent
mother ‘‘ ‘was angry and argumentative with the foster
mother, in the presence of Xavier, and she repeatedly
undermined Xavier’s relationship with his foster
mother. She demonstrated no understanding of Xavier’s
need to view his foster parents in a parental role, and
she did not acknowledge that her own clear anger and
disagreement with the foster mother could cause emo-
tional disruption for her son.’ ’’ The court found that,
despite all the violence, the respondent mother contin-
ued to maintain a relationship with the respondent
father and that she continued to lie about it. The court
also made the explicit finding that the respondent
mother had not ‘‘gained an understanding of the delete-
rious effects of domestic violence nor the lack of ability
to care for the needs of Xavier as those needs relate
to the issues surrounding domestic violence and she
has no intention to address the issues at any time.’’
Additionally, the court made findings about the respon-
dent mother’s abuse of medications, finding that she
continued to test positive for unprescribed medications
in 2017, and that she self-discharged from an intensive
outpatient care program because she was having a con-
flict with the providing physician. Although the court
certainly noted some positive things about the respon-
dent mother, those do not minimize the findings that
led the court to conclude that she had failed to rehabili-
tate. Our law is quite clear; on appeal, we can neither
weigh the evidence nor substitute our judgment for that
of the trial court. See In re Shane M., supra, 318 Conn.
593 and n.20; see also In re Jayce O., supra, 323
Conn. 716.
   After reviewing the evidentiary sufficiency of the
court’s ultimate finding that the respondent mother
failed to rehabilitate, we conclude, on the basis of the
subordinate facts found and the reasonable inferences
drawn therefrom, that the cumulative effect of the evi-
dence is sufficient to support the court’s ultimate con-
clusion.
                             C
   The respondent mother’s final claim is that the trial
court erred in concluding that termination of her paren-
tal rights was in Xavier’s best interest because the court
failed to make complete written findings concerning
the statutory factors set forth in § 17a-112 (k). She
argues that the court failed to make sufficient findings
under three of the statutory factors, namely, ‘‘the extent
to which [the respondent] mother fulfilled her obliga-
tions under the specific steps, the child’s emotional ties
with [her], and [her] efforts to adjust her circum-
stances.’’9 We conclude that the court’s findings com-
plied with § 17-112 (k).
   To the extent that the respondent mother’s claim
requires us to interpret the requirements of § 17a-112
(k), our review is plenary. See In re Nevaeh W., supra,
317 Conn. 729. Additionally, as we explained in part I
C of this opinion: ‘‘[T]he balancing of interests in a case
involving termination of parental rights is a delicate
task and, when supporting evidence is not lacking, the
trial court’s ultimate determination as to a child’s best
interest is entitled to the utmost deference. . . .
Although a judge [charged with determining whether
termination of parental rights is in a child’s best interest]
is guided by legal principles, the ultimate decision
[whether termination is justified] is intensely human.
It is the judge in the courtroom who looks the witnesses
in the eye, interprets their body language, listens to the
inflections in their voices and otherwise assesses the
subtleties that are not conveyed in the cold transcript.
. . . [A]lthough a trial court shall consider and make
written findings regarding the factors enumerated in
§ 17a-112 (k), a trial court’s determination of the best
interests of a child will not be overturned on the basis
of one factor if that determination is otherwise factually
supported and legally sound.’’ (Citation omitted; inter-
nal quotation marks omitted.) Id., 740.
                             1
   The respondent mother first argues that the court
failed to make sufficient findings under § 17-112 (k) (3),
which requires the court to address ‘‘the extent to which
[the respondent] mother fulfilled her obligations under
the specific steps . . . .’’
   In the present case, in its memorandum of decision,
the court listed each of the seven factors set forth in
§ 17a-112 (k) and included its written findings under
each. Specifically, on the factor set forth in § 17a-112
(k) (3), which directs the trial court to consider ‘‘the
terms of any applicable court order entered into and
agreed upon by any individual or agency and the parent,
and the extent to which all parties have fulfilled their
obligations under such order,’’ the court stated: ‘‘The
court finds that [the department] made reasonable
efforts to reunite the child with [the respondent mother
and/or the respondent father] as extensively discussed
in the adjudication portion of this memorandum of deci-
sion but neither parent was either willing to nor capable
of accomplishing the necessary results of those offers
of help, assistance, care, guidance and instruction.’’
   The respondent mother now argues that the court
‘‘failed to consider whether all parties had fulfilled their
obligations, as it did not make any written finding
regarding whether, and to what extent, [the respondent]
mother had actually fulfilled her obligations under the
relevant court orders, i.e., the specific steps.’’ We
disagree.
   The court ordered the following specific steps for
the respondent mother: (1) keep all appointments set
by or with the department, and cooperate with home
visits, (2) take part in counseling and make progress
toward the identified treatment goals, (3) submit to a
substance abuse evaluation and follow the recommen-
dations about treatment, (4) submit to random drug
testing, (5) do not use illegal drugs or abuse alcohol or
medication, (6) cooperate with service providers rec-
ommended for counseling, in-home support services
and substance abuse assessment and treatment, follow-
ing any and all recommendations and participate in a
substance abuse evaluation and urine screen, (8) coop-
erate with court-ordered evaluations or testing, (9) sign
necessary releases, (10) get or maintain adequate hous-
ing, (11) notify the department about changes in living
conditions, (12) obtain and/or cooperate with
restraining and/or protective orders to avoid more
domestic violence incidents, (13) attend and complete
an appropriate domestic violence program, (14) do not
get involved further with the criminal justice system
and cooperate with probation or parole officers, (15)
visit your child as often as the department permits, (16)
provide information to the department about possible
placement resources for your child, if any, and (17)
provide to the department information about the
child’s grandparents.
   In its memorandum of decision, the court specifically
found that the respondent mother had engaged in ser-
vices and obtained medication, which she then admitted
to abusing, in addition to another medication that she
had not been prescribed, and she continued to test
positive for unprescribed medications in 2017. The
court found that the respondent mother discharged her-
self from an extensive outpatient treatment program
that had been recommended, that she has demonstrated
a resistance to participating in domestic violence coun-
seling programs, and that she wants nothing to do with
domestic violence counseling, although she has been
in violent relationships, including during her ten year
relationship with the respondent father. In its memoran-
dum of decision, the court also relied on Randall’s opin-
ion that the respondent mother’s continued interactions
with the respondent father were indicative of an ongo-
ing inability to place Xavier’s needs first, and that the
respondent mother ‘‘ ‘was angry and argumentative
with the foster mother, in the presence of Xavier, and
she repeatedly undermined Xavier’s relationship with
his foster mother. She demonstrated no understanding
of Xavier’s need to view his foster parents in a parental
role, and she did not acknowledge that her own clear
anger and disagreement with the foster mother could
cause emotional disruption for her son.’ ’’ The court
further found that, despite all the violence, the respon-
dent mother continued to maintain a relationship with
the respondent father and that she lied about it. The
court also specifically found that ‘‘she has not gained
an understanding of the deleterious effects of domestic
violence nor the lack of ability to care for the needs of
Xavier as those needs relate to the issues surrounding
domestic violence and she has no intention to address
the issues at any time.’’ Reading the court’s decision as
a whole, as we must; see In re Nevaeh W., supra, 317
Conn. 733; we conclude that the court did consider and
make findings as to the respondent mother’s efforts to
fulfill her obligation under the terms of the court-
ordered specific steps.
                            2
   The respondent mother next argues that the court
failed to make sufficient findings concerning Xavier’s
emotional ties with her. We conclude that the court
sufficiently addressed § 17a-112 (k) (4), but, even if the
court’s decision could be considered ambiguous as to
this finding, its ultimate conclusion is sufficiently sup-
ported by the evidence and is legally sound.
   Section 17a-112 (k) (4) ‘‘directs the trial court to
consider the [child’s] emotional ties with a long list of
people in determining whether the termination of the
respondent’s parental rights is in [his] best interest.’’
In re Nevaeh W., supra, 317 Conn. 731; see footnote 6
of this opinion. Here, the court specifically found:
‘‘Xavier has developed significant emotional ties to his
current caregivers. He is truly part of the family which
has been his family for all of his life less approximately
ten months.’’10
   In In re Nevaeh W., our Supreme Court stated that
‘‘[n]othing in [§ 17a-112 (k) (4)] . . . required the trial
court to consider only the [child’s] emotional ties with
the respondent [mother]. To the contrary . . . it was
appropriate for the trial court to consider the [child’s]
emotional ties to the preadoptive foster family in con-
sidering whether termination of the [respondent moth-
er’s] parental rights was in the [child’s] best interest.’’
In re Nevaeh W., supra, 317 Conn. 731. ‘‘Furthermore,
in considering the trial court’s findings pursuant to
§ 17a-112 (k) (4), we are mindful that an opinion must
be read as a whole, without particular portions read
in isolation, to discern the parameters of its holding.’’
(Internal quotation marks omitted.) Id., 733.
   Reading the trial court’s memorandum of decision as
a whole, as we must; see id.; we conclude that the
court’s findings were sufficient to comply with § 17a-
112 (k) (4). The court found that ‘‘Xavier has been out
of his parents’ care for over thirty-four months. He is
only three years ten months old. Dr. Randall stated in
testimony in this case her recommendation that Xavier
be placed permanently with someone other than [the
respondent] mother and/or [the respondent] father. He
has been placed in a legal risk foster home where he
is making excellent strides and has developed an attach-
ment to his caregivers, a couple who also have a three
year old son who has formed a bond with Xavier as
Xavier has with him and with his parents. He is healthy
and all of his medical, dental, psychological and educa-
tional needs are being met. This couple wishes to adopt
Xavier. This clearly is in Xavier’s best interest.’’ The
court also found that the respondent mother was unable
to put Xavier’s needs first, and that ‘‘she has not gained
an understanding of the deleterious effects of domestic
violence nor the lack of [her] ability to care for the
needs of Xavier as those needs relate to the issues
surrounding domestic violence.’’ Guided by our
Supreme Court’s decision in In re Nevaeh W., supra,
317 Conn. 733–34, we conclude that these subordinate
factual findings by the trial court, although not explicitly
addressing Xavier’s emotional ties to the respondent
mother, demonstrate that the court considered the
respondent mother’s relationship with Xavier and the
possible dangers presented by it, as well as his relation-
ship and bond and emotional ties to his foster family.
See our further discussion of In re Nevaeh W. in part
I C 2 of this opinion. Furthermore, to the extent that
the court’s findings under § 17a-112 (k) (4) could be
considered ambiguous as to Xavier’s emotional ties with
the respondent mother, we conclude that the court’s
overall decision supports its ultimate conclusion that
termination of the respondent mother’s parental rights
was in Xavier’s best interest. See In re Nevaeh W., supra,
740 (‘‘although a trial court shall consider and make
written findings regarding the factors enumerated in
§ 17a-112 (k), a trial court’s determination of the best
interests of a child will not be overturned on the basis
of one factor if that determination is otherwise factually
supported and legally sound’’); see also In re Eden F.,
supra, 250 Conn. 691.
                             3
   The respondent mother also argues that the court
failed to make sufficient findings about her efforts to
adjust her circumstances, as required under § 17a-112
(k) (6).11 She argues that the court ‘‘did not make any
findings at all with respect to [her] efforts in its response
to this factor. Rather, the court [spoke only] to [her]
making ‘minimal progress’ . . . and that it would be
inappropriate to consider reunification since [she] has
not made any meaningful changes to her life . . . .’’
(Emphasis in original.) We conclude that the court’s
findings sufficiently address this factor.
   In its decision, the court specifically found that the
respondent mother ‘‘resisted participating in any
domestic violence counseling program . . . [and] that
she clearly is unwilling to engage in such counseling
. . . .’’ (Emphasis added.) The court also found that
‘‘she repeatedly undermined Xavier’s relationship with
his foster mother.’’ (Internal quotation marks omitted.)
Additionally, the court found that, ‘‘[d]uring the time of
their relationship, nine restraining or protective orders
ha[d] been issued by various judicial authorities trying
to protect [her] from [the respondent] father . . . [and]
[i]t was [she] who repeatedly sought the courts to mod-
ify those orders on behalf of [the respondent] father.
Although both [respondents] now maintain that the rela-
tionship is over and they no longer see each other, that
seems not to be the truth and raises a question as to
the honesty of each [respondent] on a critical issue
of the case—domestic violence. . . . Recognizing that
domestic violence was a prominent factor causing this
case to arise and recognizing that [the respondent]
mother has refused to address in any way this serious
issue which was present at the beginning of this case
causes the court to have grave concern about the sincer-
ity of [the respondent] mother’s intentions as she goes
through the motions to address the various issues noted
by [the department].’’ (Emphasis added.) Furthermore,
the court found that ‘‘it would be inappropriate to con-
sider reunification . . . since [the respondent] mother
has not made any meaningful changes to her life
. . . .’’ (Emphasis added.) We conclude that all of these
facts address the respondent mother’s efforts or the
lack thereof. Reviewing the court’s findings as a whole;
see In re Nevaeh W., supra, 317 Conn. 733; we conclude
that the court’s factual findings were more than suffi-
cient to address § 17a-112 (k) (6).
   On the basis of the foregoing analysis, we conclude
that the court’s ultimate conclusion that it was in Xavi-
er’s best interest to terminate the respondent mother’s
parental rights is factually supported and legally sound.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   Moreover, in accordance with federal law; see 18 U.S.C. § 2265 (d) (3)
(2018); we decline to identify any party protected or sought to be protected
under a protective order or a restraining order that was issued or applied
for, or others through whom that party’s identity may be ascertained.
   ** October 22, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     In both appeals, the attorney for Xavier has adopted the brief of the
petitioner, the Commissioner of Children and Families.
   2
     General Statutes § 17a-112 (j) (3) (B) (i) provides in relevant part: ‘‘The
Superior Court, upon notice and hearing . . . may grant a petition filed
pursuant to this section if it finds by clear and convincing evidence that
. . . the child . . . has been found by the Superior Court . . . to have been
neglected, abused or uncared for in a prior proceeding . . . and the parent
of such child has been provided specific steps to take to facilitate the return
of the child to the parent pursuant to section 46b-129 and has failed to
achieve such degree of personal rehabilitation as would encourage the belief
that within a reasonable time, considering the age and needs of the child,
such parent could assume a responsible position in the life of the child
. . . .’’
   3
     The court explained that ‘‘[d]ialectical [b]ehavior [t]herapy is an evi-
dence-based psychotherapy to treat borderline personality disorder and is
useful in treating patients seeking change in behavioral patterns such as
substance abuse and domestic or non-domestic violence against others. It
is a process in which the therapist helps the patient find and employ strate-
gies and ultimately synthesize them to accomplish consistently the defined
ultimate goal and is used to treat borderline personality disorders and
addictive personality disorders. To be successful, it demands honesty both
from the patient and the clinician.’’
   4
     Form JD-JM-31 is a Judicial Branch form entitled ‘‘ORDER, TERMINA-
TION OF PARENTAL RIGHTS AND APPOINTMENT OF STATUTORY PAR-
ENT/GUARDIAN.’’ In this case, the form contains the required statutory
language. However, it was signed by the deputy chief clerk on behalf of the
trial judge and not by the trial judge.
   5
     The petitioner also argues that if there is ambiguity in the court’s judg-
ment, this court should read the decision to support the judgment, especially
in light of the respondent father’s failure to file a motion for articulation.
See Practice Book § 66-5.
   6
     General Statutes § 17a-112 (k) provides in relevant part: ‘‘Except in the
case where termination of parental rights is based on consent, in determining
whether to terminate parental rights under this section, the court shall
consider and shall make written findings regarding . . . (3) the terms of
any applicable court order entered into and agreed upon by any individual
or agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; [and] (4) the feelings and emotional ties
of the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties . . . .’’
   7
     The initial facts and relevant procedural history, as well as our standard
of review and general governing principles regarding a challenge to the trial
court’s decision on a termination of parental rights petition, were set forth
previously in this opinion.
   8
     The record reveals that in January, 2017, the respondent mother was
living with Xavier at the Covenant Shelter (shelter). A worker at the shelter
notified the department that the respondent mother was intoxicated while
caring for Xavier. The respondent father also telephoned the department
to say that he had been with the respondent mother and that she may have
been intoxicated when she returned to the shelter. The respondent mother
was arrested for risk of injury to a child, and the department removed Xavier
from her care. Then, on June 7, 2017, the respondent mother was arrested
for driving while under the influence. Both of those charges were pending
at the time of the termination proceedings.
   9
     The respondent mother concedes in her brief that ‘‘[t]he seven factors
serve simply as guidelines for the court and are not statutory prerequisites.
There is no requirement that each factor be proven by clear and convinc-
ing evidence.’’
   10
      The respondent mother states that Xavier was not placed with this
foster family until December, 2017. We conclude that this misstatement is
not relevant to the court’s decision.
   11
      General Statutes § 17a-112 (k) (6) provides: ‘‘Except in the case where
termination of parental rights is based on consent, in determining whether
to terminate parental rights under this section, the court shall consider and
shall make written findings regarding . . . the efforts the parent has made
to adjust such parent’s circumstances, conduct, or conditions to make it in
the best interest of the child to return such child home in the foreseeable
future, including, but not limited to, (A) the extent to which the parent has
maintained contact with the child as part of an effort to reunite the child
with the parent, provided the court may give weight to incidental visitations,
communications or contributions, and (B) the maintenance of regular con-
tact or communication with the guardian or other custodian of the child
. . . .’’